

115 HR 2623 IH: Lessening Regulatory Costs and Establishing a Federal Regulatory Budget Act of 2017
U.S. House of Representatives
2017-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2623IN THE HOUSE OF REPRESENTATIVESMay 24, 2017Mr. Meadows introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for a method by which the economic costs of significant regulatory actions may be offset
			 by the repeal of other regulatory actions, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Lessening Regulatory Costs and Establishing a Federal Regulatory Budget Act of 2017. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Sense of Congress; purpose.
					Sec. 3. Regulatory reform officers.
					Sec. 4. Regulatory reform task forces.
					Sec. 5. Accountability.
					Sec. 6. Regulatory cap.
					Sec. 7. Annual regulatory cost submission to the Office of Management and Budget.
					Sec. 8. Waiver.
					Sec. 9. Definitions.
				
			2.Sense of Congress; purpose
 (a)Sense of CongressIt is the sense of Congress that the Federal Government should be prudent and financially responsible in the expenditure of funds, from both public and private sources. In addition to the management of the direct expenditure of taxpayer dollars through the budgeting process, it is essential to manage the costs associated with the governmental imposition of private expenditures required to comply with Federal regulations.
 (b)PurposeThe purpose of this Act is— (1)to remove unnecessary and outdated regulations when a new significant regulation is issued; and
 (2)to prudently manage and control the cost of planned regulations through an annual budgeting process.
				3.Regulatory reform officers
 (a)In generalExcept as provided for under section 8, not later than 60 days after the date of the enactment of this Act, the head of each agency shall designate an employee or officer of the agency as the Regulatory Reform Officer (in this Act referred to as the agency RRO). Each RRO shall oversee the implementation of regulatory reform initiatives and policies for the agency to ensure that the agency effectively carries out regulatory reforms, consistent with applicable law. These initiatives and policies include the following:
 (1)Executive Order 13771 (82 Fed. Reg. 9339; relating to reducing regulation and controlling regulatory costs), regarding offsetting the number and cost of new regulations.
 (2)Executive Order 12866 (5 U.S.C. 601 note; relating to regulatory planning and review), regarding regulatory planning and review.
 (3)Executive Order 13563 (5 U.S.C. 601 note; relating to improving regulation and regulatory review), regarding retrospective review.
 (4)The termination, consistent with applicable law, of programs and activities that derive from or implement Executive orders, guidance documents, policy memoranda, rule interpretations, and similar documents, or relevant portions thereof, that have been repealed or rescinded.
 (b)Consultation requiredEach agency RRO shall periodically report to the head of the agency and regularly consult with agency leadership.
			4.Regulatory reform task forces
 (a)In generalThe head of each agency shall establish a Regulatory Reform Task Force composed of the following: (1)The agency RRO.
 (2)The agency Regulatory Policy Officer designated under section 6(a)(2) of Executive Order 12866. (3)A representative from the agency’s central policy office or equivalent central office.
 (4)For each agency listed in section 901(b)(1) of title 31, United States Code, at least three additional senior agency officials involved in the development of rulemaking at the agency as determined by the head of the agency.
 (b)ChairUnless otherwise designated by the head of the agency, the agency RRO shall chair the Regulatory Reform Task Force of the agency.
 (c)Joint task forcesEach Federal regulatory entity staffed by officials of multiple agencies, such as the Chief Acquisition Officers Council, shall form a joint regulatory reform task force composed of at least one official described in subsection (a) from each constituent agency’s Regulatory Reform Task Force. Joint regulatory reform task forces shall implement this Act in coordination with the regulatory reform task forces of their members’ respective agencies.
 (d)TasksEach Regulatory Reform Task Force shall evaluate existing regulations and make recommendations to the head of the agency regarding repeal, replacement, or amendment, consistent with applicable law. The task force shall complete a review of each regulation issued by the agency not later than 5 years after the establishment of the task force. For each regulation reviewed, the task force shall estimate the cost savings that would be achieved if the agency followed the recommendation from the task force. Each regulatory reform task force shall identify regulations that—
 (1)eliminate jobs or inhibit job creation; (2)are outdated, unnecessary, or ineffective;
 (3)impose costs that exceed benefits; (4)create a serious inconsistency or otherwise interfere with regulatory reform initiatives and policies;
 (5)are inconsistent with the requirements of section 515 of the Treasury and General Government Appropriations Act, 2001 (Public Law 106–554; 44 U.S.C. 3516 note), or the guidance issued pursuant to that section, including any rule that relies in whole or in part on data, information, or methods that are not publicly available or that are insufficiently transparent to meet the standard for reproducibility; or
 (6)were made pursuant to or to implement Executive orders or other Presidential directives that have been subsequently rescinded or substantially modified.
 (e)Consultation with stakeholdersIn performing the evaluation described in subsection (d), each Regulatory Reform Task Force shall seek input and other assistance, from entities significantly affected by Federal regulations, including State, local, and Tribal governments, small businesses, consumers, non-governmental organizations, and trade associations. In the discretion of the task force, the task force may incorporate specific suggestions from stakeholders in the list of rules to be repealed.
 (f)ReportNot later than 90 days after the date of the enactment of this Act, and not later than April 1 of each year thereafter, each Regulatory Reform Rask Force shall submit to the head of the agency a report (which shall be posted by such head on a publicly accessible website) on the following:
 (1)A description of any improvement made toward implementation of regulatory reform initiatives and policies described under section 3(a).
 (2)For each regulation reviewed by the task force, a detailed description of the review. (3)An inventory of each regulation the task force recommends the agency consider for repeal, replacement, or modifications.
				5.Accountability
			(a)Incorporation in performance plans
 (1)In generalEach agency listed in section 901(b)(1) of title 31, United States Code, shall incorporate in the annual performance plan of the agency (required under section 1115(b) of title 31, United States Code) performance indicators that measure progress implementing this Act.
 (2)OMB GuidanceNot later than 60 days after the date of the enactment of this Act, the Director of the Office of Management and Budget shall issue guidance regarding the implementation of this subsection.
 (b)Performance assessmentThe head of each agency shall consider the progress implementing this Act in assessing the performance of the Regulatory Reform Task Force of the agency and those individuals responsible for developing and issuing agency rules.
			6.Regulatory cap
 (a)Identification of rulesDuring fiscal year 2018, before an agency may publish a notice of proposed rulemaking under section 553(b) of title 5, United States Code, for a significant regulatory action or otherwise publicly propose promulgating a significant regulatory action, the head of the agency, in consultation with the Regulatory Reform Task Force of the agency, shall identify not less than 2 regulatory actions issued by the agency that are appropriate for repeal. In identifying regulatory actions for repeal, the head of each agency shall prioritize those regulatory actions that the Regulatory Reform Task Force of the agency identified under section (4)(d)(2). For each regulatory action identified, the head of the agency must confirm that the agency can continue to achieve regulatory objectives (such as health or environmental protection) if the identified regulatory actions were to be repealed.
 (b)Total incremental cost for 2018For fiscal year 2018, the total incremental cost of all new significant regulatory actions at each agency and any repealed regulatory action, to be finalized in fiscal year 2018 shall be no greater than zero, or consistent with a waiver provided by the Director of the Office of Management and Budget.
 (c)Offset of new incremental costsAny new incremental cost associated with a new significant regulatory action shall be offset by the elimination of existing costs associated with at least two prior regulatory actions. To the extent feasible, the two prior regulatory actions shall be eliminated before or on the same schedule as the new significant regulatory action. Any savings of the two eliminated regulatory actions shall offset the costs of the new significant regulatory action.
			(d)Guidance by OMB
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Director shall establish and issue guidance on how to comply with the requirements of this section. Such guidance shall include the following:
 (A)A process for standardizing the measurement and estimation of regulatory costs. (B)Standards for determining what qualifies as new and offsetting regulatory actions.
 (C)Standards for determining the costs of existing regulatory actions that are considered for elimination.
 (D)A process for accounting for costs in different fiscal years. (E)Methods to oversee the issuance of significant regulatory actions with costs offset by savings at different times or different agencies.
 (F)Emergencies and other circumstances that might justify individual waivers of the requirements of this section.
 (2)Update to guidanceThe Director shall update the guidance issued pursuant to this section as necessary. 7.Annual regulatory cost submission to the Office of Management and Budget (a)Annual regulatory planThe head of each agency shall submit an annual regulatory plan to the Director, which shall include a list of the following:
 (1)Each new regulation to be finalized or proposed by the agency during that fiscal year. (2)The incremental cost associated with each regulation to be proposed or finalized by the agency during that fiscal year.
 (3)For each significant regulatory action to be proposed or finalized by the agency during that fiscal year—
 (A)any regulatory action identified for repeal to offset the incremental cost of such significant regulatory action pursuant to section 4(c);
 (B)the agency’s best approximation of the total cost or savings associated with new significant regulatory action and regulatory actions recommended for repeal under section 4; and
 (C)any estimate of the economic effects of the significant regulatory action, including any estimate of the net effect that such action will have on the number of jobs in the United States, that was considered in drafting the action, or, if such estimate is not available, a statement affirming that no information on the economic effects, including the effect on the number of jobs, of the action has been considered.
 (b)Regulations approved by the DirectorEach regulation approved by the Director during the Presidential budget process shall be included in the Unified Regulatory Agenda required under Executive Order 12866, any successor thereto, or other similar order or directive.
 (c)No Significant Regulatory Action To Be Made Unless Included in Unified Regulatory AgendaUnless otherwise required by law, a significant regulatory action may not be issued by an agency if it was not included on the most recent version or update of the published Unified Regulatory Agenda as required under Executive Order 12866, any successor thereto, or other similar order or directive, unless the issuance of such significant regulatory action was approved in advance in writing by the Director. The Director’s written approval shall be made publicly available online.
 (d)Incremental cost allowanceDuring the Presidential budget process, the Director shall set a net amount of incremental costs allowed for each agency in issuing new significant regulatory actions and repealing regulatory actions for the next fiscal year. If the Director does not set a net amount of incremental costs allowed for an agency, the net incremental cost allowed shall be zero. No significant regulatory actions exceeding the agency’s total incremental cost allowance may be made in that fiscal year, unless required by law or approved in writing by the Director. If an agency does not exhaust all the incremental cost allowance for a fiscal year, that remaining balance may be included in the incremental allowance for the subsequent fiscal year, in addition to the allowance otherwise available for the subsequent fiscal year. An agency’s net incremental cost allowance may—
 (1)require an increase, decrease, or no change to the total regulatory costs; (2)include any existing regulatory action that imposes costs and the repeal or revision of which will produce verified savings; and
 (3)include meaningful burden reduction through the repeal or streamlining of mandatory reporting, recordkeeping, or disclosure requirements.
 (e)GuidanceNot later than 90 days after the date of the enactment of this Act, the Director shall provide the heads of each agency with additional guidance on the implementation of the requirements in this section, including a reasonable standard or methodology for estimating the reduction in incremental cost achieved by repealing a regulatory action.
 8.WaiverUpon the request of an agency head, the Director of the Office of Management and Budget may waive the requirements of section 3 or 4, or both, if the Director determines that the agency generally issues very few or no rules. The Director may revoke such a waiver at any time. The Director shall maintain a publicly available list of each agency that is operating under a waiver issued under this section. A waiver is not in effect unless it is available on the publicly available list.
 9.DefinitionsIn this Act: (1)AgencyThe term agency has the meaning given that term in section 551 of title 5, United States Code.
 (2)CostsThe term costs means opportunity cost to society. (3)DirectorThe term Director means the Director of the Office of Management and Budget.
 (4)Incremental costThe term incremental cost means, in the case of a rule, the difference between the direct incremental economic benefit to business and the direct incremental economic cost to business.
 (5)Regulation; ruleThe term regulation or rule has the meaning given the term rule in section 551 of title 5, United States Code. (6)Regulatory action; significant regulatory actionThe terms regulatory action and significant regulatory action have the meaning given those terms in Executive Order 12866.
			